Title: From George Washington to Major General Philip Schuyler, 5 November 1775
From: Washington, George
To: Schuyler, Philip



Dear Sir
Cambridge Novr 5th 1775

Your Favour of the 26th Ulto with the Inclosures containing an account of the Surrender of Fort Chamblee was an excellent Repast, but somewhat incompleat for Want of Montgomery’s Letter which (a Copy) you omitted to inclose. On the Success of your Enterprize so far I sincerely congratulate you. as the acquisition of Canada is of unmeasurable Importance to the Cause we are engaged in—No acot of arnold since my last—I am exceeding anxious to hear from him, but flatter myself that all goes well with him as he was expressly ordered in Case of any discouraging Event to advertise me of it immediately.
I much approve your Conduct in Respect to Wooster—My Fears are at an End, as he acts in a subordinate Character—Intimate this to General Montgomery with my Congratulations

on his Success—The seasonable Supply of Powder—and Wishes that his next Letter may be dated from Montreal—We laugh at his Idea of Classing the Royal Fuzileers with the Stores: Does he consider them as Inanimates or as a Treasure?
If you carry your arms to Montreal should not the Garrisons of Niagara Detroit &c. be called upon to surrender, or threatned with the Consequences of a Refusal? They may indeed destroy their Stores, and if the Indians are aiding escape to Fort Chartres, but it is not very probable.
The inclosed Gazette exhibits sundry Specimens of the Skill of the new Commander in issuing Proclamations and a proof in the Destruction of Falmouth, of the barbarous Designs of an infernal Ministry—Nothing new hath happened in this Camp—Finding the Ministerial Troops resolved to keep themselves close within their Lines, and that it was adjudged impracticable to get at them, I have fitted out six armed Vessels with Design to pick up some of their Store Ships and Transports, the rest of our Men are busily employed in erecting of Barracks &c.—I hope, as you have said Nothing of the State of your Health, that it is much amended, and that the cold Weather will restore it perfectly—That it may do so, and you enjoy the Fruit of your Summer’s Labour and Fatigue is the sincere Wish of dear Sir Your most obedt & affect: honorable Servant

Go: Washington


General Lee and Mifflin are well Colonel Reed is gone to Philadelphia.

